Blackford, J.
This was an action of assumpsit on a promissory note, of which the following is a copy:
“,$331,15. Ten days after date, we, the trustees of the Methodist E. Church in Rockport', promise to pay to the order of I. and J. Mears three hundred and thirty-three dollars and fifteen cents, for value received. Rockport, Ind., July 25, 1842. John W. Graham, Wm. Drum, John E. Cotton, Alexander Britton, Oliver Morgan, Trustees of the M. E. Church.”
J. Pitcher and E. S. Terry, for the plaintiffs.
There is, among others, a plea to the following effect: -That; on, &c., the defendants were trustees of the Methodist Episcopal Church of Rockport;. that one William E. Mears, who had kept the accounts and books of the trustees, represented to them that he had assigned to the plaintiffs certain accounts against the church, for advances made on account of the church; that the defendants were induced to give the note sued on, by the said William’s representations that no individual responsibility could arise therefrom, and that the only object was to show the indebtedness of the church; and for no other consideration.
General demurrer to said plea, and judgment for the defendants.
The accounts for advances made to the trustees were a sufficient consideration for the note, which must be considered as the note of the defendants as individuals; the words “ trustees of the M. E. Church” being merely a descriptio personarum. McClure et al. v. Bennett, 1 Blackf. 189. The case before us differs from the one just cited in this, that no such representation as that made to procure the execution of the note now sued on, was made in the case cited. But that representation cannot affect the plaintiffs’ right to recover. It was a representation made to the defendants respecting a question of law, and cannot be considered as having misled them. They must be presumed to have known the legal effect of their contract. Platt v. Scott, 6 Blackf. 389.
The circumstance, that the figures in the margin of the note are “$331,15,” and the words in the body are “three hundred and thirty-three dollars and fifteen cents,” does not affect the validity of the note. The words in the body must govern, and the note is therefore for three hundred and thirty-three dollars and fifteen cents. Saunderson et al. v. Piper el al. 5 Bingh. N. C. 425.
The demurrer to the plea should have been sustained.

Per Curiam.

The judgment is reversed with costs'. Cause remanded, &c.